United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.W., Appellant
and
DEPARTMENT OF THE NAVY, SUPPLY
DEPARTMENT, Cherry Point, NC, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 15-507
Issued: June 18, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On January 7, 2015 appellant filed a timely appeal from a December 17, 2014 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether OWCP met its burden of proof to properly suspend appellant’s
compensation for failing to submit a Form CA-1032, as requested.
FACTUAL HISTORY
On April 18, 1972 appellant, then a 40-year-old supply clerk, filed a traumatic injury
claim alleging that on November 12, 1969 she sustained a back injury as a result of pulling 25- to

1

5 U.S.C. § 8101 et seq.

35-pound ledgers down from shelves. OWCP accepted the claim for aggravation of degenerative
disc disease. It paid compensation benefits for total disability beginning in 1972.
On November 3, 2014 OWCP informed appellant that federal regulations required her to
make an affidavit relative to any earnings or employment during the previous year and that a
Form CA-1032 was enclosed for that purpose. It notified her that she must fully answer all
questions on the Form CA-1032 and return it within 30 days or her benefits would be suspended.
The letter was sent to appellant’s address of record. Appellant did not respond.
By decision dated December 17, 2014, OWCP suspended appellant’s compensation
benefits, effective January 11, 2015, for failing to submit the Form CA-1032, as requested. It
noted that, if she completed and returned an enclosed copy of the Form CA-1032, her
compensation benefits would be restored retroactively to the date they were suspended.
LEGAL PRECEDENT
FECA authorizes the Secretary of Labor to require a partially disabled employee to report
his or her earnings from employment or self-employment, by affidavit or otherwise, in the
manner and at the times the Secretary specifies.2
Under section 10.528 of OWCP’s implementing federal regulations, an employee in
receipt of compensation benefits must complete an affidavit as to any work or activity indicating
an ability to work which the employee has performed for the prior 15 months.3 If an employee
who is required to file such a report fails to do so within 30 days of the date of the request, his or
her right to compensation for wage loss is suspended until OWCP receives the requested report.
At that time, OWCP will reinstate compensation retroactive to the date of suspension if the
employee remains entitled to compensation.4
ANALYSIS
On November 3, 2014, OWCP provided appellant with a Form CA-1032. It notified her
that federal regulations required her to complete the form and answer all questions concerning
her employment or earnings. OWCP properly notified her that if she did not completely answer
all questions and return the statement within 30 days, her benefits would be suspended. The
record reflects that OWCP’s letter was properly sent to appellant’s address of record.5

2

Id. at § 8106(b).

3

20 C.F.R. § 10.528.

4

Id.; see also id. at § 10.525.

5

See J.J., Docket No. 13-1067 (issued September 20, 2013).

2

The record shows no response until the December 17, 2014 OWCP decision. Based on
the evidence of record, the Board finds that OWCP properly suspended appellant’s compensation
benefits effective January 11, 2015 pursuant to 20 C.F.R. § 10.528.6
As noted, appellant’s benefits will be retroactively reinstated when she completes and
submits the Form CA-1032 to OWCP, as mandated by law.
CONCLUSION
The Board finds that OWCP met its burden of proof to properly suspend appellant’s
compensation benefits for failing to submit information on a Form CA-1032, as required.
ORDER
IT IS HEREBY ORDERED THAT the December 17, 2014 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: June 18, 2015
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

J.J., Docket No. 09-1724 (issued March 1, 2010). See also James A. Igo, 49 ECAB 189 (1997).

3

